                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF NORTH
                            CAROLINA CHARLOTTE DIVISION
                          Civil Action No.: 3:18-CV-00320-KDB-DSC

LARADA SCIENCES, INC.,

                      Plaintiff,

       vs.
                                                      CLAIM CONSTRUCTION ORDER
PEDIATRIC HAIR SOLUTIONS
CORPORATION and FLOSONIX
VENTURES, LLC,

                  Defendants.

       In this action, Plaintiff Larada Sciences (“Larada”) asserts patent infringement claims

against its former licensee Defendant Pediatric Hair Solutions Corp. and Defendant FloSonix

Ventures, LLC (collectively “PHS”) related to several patents involving methods / devices for

eliminating ectoparasite (lice) infestation. Very broadly stated, the patented inventions involve

“applying sufficient airflow directly to the scalp at a temperature/airflow/time combination that

does not burn the skin” so that “substantially all of the ectoparasites can be killed effectively.”

The parties disagree on the construction of several claim terms of U.S. Patent Nos. 7,789,902

(“the ’902 Patent”); 8,162,999 (“the ’999 Patent”); and 8,475,510 (“the ’510 Patent”) and also

disagree on the definition of who should be considered a “person having ordinary skill in the

art.” The parties have fully briefed their respective proposed constructions and the Court held a

“Markman” claim construction hearing, including a tutorial on the patents at issue, on August

15, 2019.

       Having carefully considered the parties’ arguments, the patents at issue and other

relevant intrinsic evidence of record, the Court construes the disputed terms of the ‘902 Patent,

‘999 Patent and ‘510 Patent and determines who should be considered a person of ordinary
                                                 1
  skill in the art of those patents as follows:

 I.       A “PERSON OF ORDINARY SKILL IN THE ART”

        “A court construing a patent claim seeks to accord a claim the meaning it would have to a

person of ordinary skill in the art at the time of the invention.” Innova/Pure Water, Inc. v. Safari

Water Filtration Sys., Inc., 381 F.3d 1111, 1116 (Fed. Cir. 2004). The Federal Circuit has held that a

person of skill in the art is “a hypothetical person who is presumed to know the relevant prior art.”

In re GPAC, Inc., 57 F.3d 1573, 1579 (Fed. Cir. 1995) (citing Custom Accessories Inc. v. Jeffrey-

Allan Indus., Inc., 807 F.2d 955, 962 (Fed. Cir. 1986)). In determining the level of ordinary skill,

district courts may consider the “type of problems encountered in the art, prior art solutions to those

problems; rapidity with which innovations are made; sophistication of the technology; and

educational level of active workers in the field.” Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1376

(Fed. Cir. 2012) (quoting Custom Accessories, 807 F.2d at 962).

       The parties’ descriptions of who should be considered a person having ordinary skill in the

art (“PHOSITA”) are similar, with one key difference. Larada contends that:

        For the ’902, ’999, and ’510 Patents, a person of ordinary skill in the art at the time of the
invention would have at least a bachelor’s degree in mechanical or biomechanical engineering, or
equivalent coursework, at least a year of experience developing medical devices and/or personal
care devices involving the delivery of heat and/or airflows to human and/or non-human animal
patients, and at least a year of experience in developing and/or providing treatments to alleviate the
effects of ectoparasite infestations in human and/or non-human animal patients.

       PHS contends:

        For the ’902, ’999, and ’510 Patents, a PHOSITA at the time of the invention would have at
least a bachelor’s degree in mechanical or biomechanical engineering, entomology, or equivalent
coursework, at least a year of experience developing medical devices and/or personal care devices
involving the delivery of heat and/or airflows to human and/or non-human animal patients, and at
least a year of experience in developing and/or providing treatments to alleviate the effects of
ectoparasite infestations in human and/or non-human animal patients. Less work experience may
be compensated by a higher level of education, such as a Master’s degree, and vice versa.
(emphasis added).


                                                   2
       Thus, the parties’ disagreement is whether or not a PHOSITA must have “at least a

bachelor’s degree in . . . entomology.” Larada’s argument is that a degree in entomology (the study

of insects) would not be necessary to “determine whether the temperature/airflow/time combination

is within the claimed ranges, or to recognize when ectoparasites are dead.” Whether someone

without an entomology degree can understand or apply the patent is, however, not the test of who is

a PHOSITA (plainly, the Court and the jury will need to do so to some degree, but that does not

mean that they all have “ordinary” or any skill in the art).

       In its argument, PHS correctly points out that a number of the problems encountered in the

art are those in entomology. The problems that the alleged inventions of the ’902, ’999, and ’510

Patents attempt to solve are related to eliminating ectoparasites such as head lice (i.e., insects) and

the prior art solutions to these problems are in the field of entomology. See, e.g., ’902 Patent

(“References Cited”); ’510 Patent (same). PHS also points out that while the entomology degrees

of Dr. Clayton (an inventor for the ’902 and ’999 Patents), is “by no means conclusive” those

degrees are relevant because “the educational level of the inventor may be a factor in determining

the level of ordinary skill in the art.” Orthopedic Equip. Co. v. All Orthopedic Appliances, 707 F.2d

1376, 1382 (Fed. Cir. 1983).

       Nevertheless, given the requirement in both parties’ descriptions that the PHOSITA must

have at least a year of specific work experience in the field of the invention, i.e., specifically related

to the eradication of ectoparasites, a bachelor’s degree in entomology may not be necessary for

someone to be a PHOSITA. Rather, the combination of longer relevant work experience with the

other qualifications may be a sufficient substitute for an academic degree in entomology, which in

any event would be broader than is necessary to be a person of “ordinary” skill in the relevant art.

       Therefore, the Court finds that a “person of ordinary skill in the art” for the purposes of this

action is defined as follows:
                                                    3
        For the ’902, ’999, and ’510 Patents, a person having ordinary skill in the art at the time of
the invention would have at least a bachelor’s degree in mechanical or biomechanical engineering,
entomology, or equivalent coursework, at least a year of experience developing medical devices
and/or personal care devices involving the delivery of heat and/or airflows to human and/or non-
human animal patients, and at least a year of experience in developing and/or providing treatments
to alleviate the effects of ectoparasite infestations in human and/or non-human animal patients.
Alternatively, a person having ordinary skill in the art may have 18 months of the stated work
experience in the absence of a bachelor’s degree in entomology. Also, less work experience may be
compensated by a higher level of education, such as a Master’s degree.


  II.      LEGAL STANDARDS GOVERNING CLAIM CONSTRUCTION

        Analysis of patent infringement involves two steps. “The first step is determining the

meaning and scope of the patent claims asserted to be infringed.” Markman v. Westview Instruments,

Inc., 52 F.3d 967, 976 (Fed.Cir.1995) (en banc). “The second step is comparing the properly

construed claims to the device accused of infringing.” Id. It is the first step, “commonly known as

claim construction or interpretation,” that is at issue at the present stage of this case. Id.

        It is the court's role in claim construction to “analyze the text of the patent and its associated

public record and apply the established rules of construction, and in that way arrive at the true and

consistent scope of the patent owner's rights to be given legal effect.” Markman, 52 F.3d at 979. “It

is a bedrock principle of patent law that the claims of a patent define the invention to which the

patentee is entitled the right to exclude.” Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir.

2005) (internal quotations omitted). Thus, the goal of claim construction is to determine the meaning

of the claims. See id; O2 Micro Int'l Ltd. V. Beyond Innovation Tech. Co., Ltd., 521 F.3d 1351, 1360

(Fed. Cir. 2008).

        “To ascertain the meaning of claims,” the court must consider primarily the “intrinsic

record,” comprised of “the claims, the specification, and the prosecution history.” Markman, 52 F.3d

at 979; Phillips, 415 F.3d at 1313. Prosecution history is the “public record” of proceedings in the

Patent and Trademark Office, which may include statements by the inventor, or on his behalf, while

                                                     4
a patent application is pending approval. Secondarily, the court may consider “extrinsic evidence” in

the form of expert testimony, technical information and dictionaries. Id.

        To start, “the claim construction analysis must begin and remain centered on the claim

language itself.” Innova/Pure Water, Inc. v. Safari Water Filtration Sys., 381 F.3d 1111, 1116 (Fed.

Cir. 2004). This Court must “look to the words themselves ... to define the scope of the patented

invention.” Vitronics Corp. v. Conceptronic, 90 F.3d 1576, 1582 (Fed. Cir. 1996).

        The “words of a claim are generally given their ordinary and customary meaning.” Phillips,

415 F.3d at 1312 (quotations omitted). However, a claim term’s “ordinary and customary” meaning

is not necessarily the same as its “common” public meaning. Rather, the “ordinary and customary”

meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the

art in question at the time of invention, i.e., as of the effective filing date of the patent

application.” Id. at 1313. A person of ordinary skill in the art “is deemed to read the words used in

the patent documents with an understanding of their meaning in the field, and to have knowledge of

any special meaning and usage in the field.” Multiform Desiccants, Inc. v. Medzam, Ltd., 133 F.3d

1473, 1477 (Fed. Cir. 1998). Where the ordinary meaning of a claim phrase or term is not apparent, a

court may then act as would a person of ordinary skill in the art by looking to “the words of the

claims themselves, the remainder of the specification, the prosecution history, and extrinsic evidence

concerning relevant scientific principles, the meaning of technical terms, and the state of the

art.” Innova/Pure Water, 381 F.3d at 1116.

        When engaging in claim construction, courts must follow a hierarchy of evidence, with the

first being claim language, the second consisting of other intrinsic evidence (i.e., the specification,

the remainder of the patent, and the prosecution history), and the third being extrinsic evidence (i.e.,

evidence that is external to the patent and prosecution history, such as expert testimony or

treatises). Advanced Cardiovascular Sys. v. Medtronic, 265 F.3d 1294, 1304 (Fed. Cir. 2001). This
                                                      5
hierarchy of evidence does not, however, suggest that courts must consider and weigh all forms of

evidence. Instead, if the intrinsic evidence provides a court with sufficient evidence to inform the

claim construction, it need not descend and consider extrinsic evidence.

         When a court considers intrinsic evidence, the specification is “the single best guide to the

meaning of a disputed term” and most often “dispositive.” Phillips, 415 F.3d at 1315. Courts must be

cautious, however, to avoid limiting the scope of the claims by importing limitations of the

specification into the scope of the claims. There is “a fine line between reading a claim in light of the

specification and reading a limitation into the claim from the specification.” Id. at 1323. Where a

court construes “the claims based on the written description, the district court has committed one of

the cardinal sins of patent law—reading a limitation from the written description into the

claims.” SciMed Life Sys., Inc. v. Advanced Cardiovascular Sys., Inc., 242 F.3d 1337, 1340 (Fed.

Cir. 2001). Rather, “[c]laims must be read in view of the specification, of which they are a

part.” Id. (citation and quotations omitted). Notably, the patentee need not “describe in the

specification every conceivable and possible future embodiment of his invention.” CCS Fitness v.

Brunswick Corp., 288 F.3d 1359, 1366 (Fed. Cir. 2002)(internal citations omitted).

         Also, “the prosecution history can often inform the meaning of the claim language by

demonstrating how the inventor understood the invention and whether the inventor limited the

invention in the course of prosecution, making the claim scope narrower than it would otherwise

be.” Id. at 1317. Nevertheless, the court cannot “rely on the prosecution history to construe the

meaning of the claim to be narrower than it would otherwise be unless a patentee limited or

surrendered claim scope through a clear and unmistakable disavowal.” 3M Innovative Properties v.

Tredegar Corp., 725 F.3d 1315, 1322 (Fed.Cir.2013).

  III.     DISPUTED CLAIM CONSTRUCTIONS

           Claim terms that at least one party contends require construction are set out below.
                                                    6
  The parties agree that all other terms do not require construction and the jury should be

  informed that these terms have their plain and ordinary meaning.

       (1)       U.S. Patent Nos. 7,789,902 (the ‘902 Patent) and 8,162,999 (the ‘999 Patent)

TERM 1:

         TERM (Patent:        LARADA’S PROPOSED               PHS’S PROPOSED
         claims)              CONSTRUCTION                    CONSTRUCTION


         “heating a           Plain and Ordinary              Indefinite.
   1     volume of air to     Meaning
         a temperature to                                     If not indefinite, then the plain and
         form heated air                                      ordinary meaning of this claim term
         at a temperature                                     is:
         of from about
         54° C. [sic] to                                      “heating a volume of air to a
         about 65° C.”                                        temperature of from 54° C to 65° C
         (’902: 1-12,’999:                                    [59° C]1 to form heated air at a
         1-10)                                                temperature from 54° C to 65° C
                                                              [59° C].”
         “heating a
         volume of air to
         a temperature of
         from about 54°
         C. [sic] to about
         65° C. to form
         heated air”
         (’902:14-28,
         ’999:11-20)

         “the temperature
         of the volume of
         air is from about
         54° C to about
         59° C” (’902: 5,
         15, 23; ’999: 3,
         12, 18)

       The patents’ claims related to the temperature of the heated air used to eradicate the lice are a

core part of the claims of the ‘902 and ‘999 Patents. The fundamental disagreement among the

parties related to the construction of those claims is whether the patents’ use of the term “about” in


                                                   7
describing the components of the required temperature range (e.g., “about 54° C”) makes the patents

“indefinite.”

       Larada’s position – which is the same as its position with all of the disputed claim terms – is

that the words used in the challenged “temperature terms” are “common” words easily

understandable to a PHOSITA and therefore there is no need for the Court to construe the claim

terms beyond holding that the words have their “plain and ordinary” meaning. More specifically,

Larada contends that, “the term ‘about’ . . . is a descriptive term commonly used in patent claims to

‘avoid a strict numerical boundary to the specified parameter.’” See, e.g., Ecolab, Inc. v.

Envirochem, Inc., 264 F.3d 1358, 1367 (Fed. Cir. 2001) (quoting Pall Corp. v. Micron Seps., 66 F.3d

1211, 1217 (Fed. Cir. 1995)).

         A patent must “conclude with one or more claims particularly pointing out and distinctly

 claiming the subject matter which the applicant regards as [the] invention.” 35 U.S.C. § 112 ¶ 2

 (2006). See 35 U.S.C. § 112. “[A] patent is invalid for indefiniteness if its claims, read in light of

 the specification delineating the patent, and the prosecution history, fail to inform, with

 reasonable certainty, those skilled in the art about the scope of the invention.” Nautilus, Inc. v.

 Biosig Instruments, Inc., ____ U.S.____, 134 S.Ct. 2120, 2124 (2014). Defendants carry the

 burden of showing invalidity due to indefiniteness. See Apple Inc. v. Samsung Electronics

 Co., 786 F.3d 983, 1003 (Fed. Cir. 2015). A patent is presumed valid under 35 U.S.C. § 282 and,

 “consistent with that principle, a [fact finder is] instructed to evaluate ... whether an invalidity

 defense has been proved by clear and convincing evidence.” Microsoft Corp. v. i4i Ltd.

 P'ship, 564 U.S. 91 (2011).

       Prior to the Supreme Court's decision in the Nautilus case, a claim was indefinite when it was

“insolubly ambiguous” or “not amenable to construction.” Datamize, 417 F.3d at 1347 (internal


                                                     8
quotations and citations omitted). In Nautilus II, the Supreme Court observed that § 112, ¶ 2 requires

“a delicate balance.” 134 S.Ct. at 2128 (quoting Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki

Co., 535 U.S. 722, 731 (2002)). On one hand, the court noted, the definiteness requirement must

consider the inherent limitations of language. “Some modicum of uncertainty,” the court recognized,

is the “‘price of ensuring the appropriate incentives for innovation.’” Id. (quoting Festo Corp., 535

U.S. at 741). On the other hand, the court explained, a patent must be precise enough to afford clear

notice of what is claimed, thereby “appris[ing] the public of what is still open to them. Otherwise

there would be a zone of uncertainty which enterprise and experimentation may enter only at the risk

of infringement claims.” Id. at 2129 (internal quotation marks and citations omitted). The court

further explained another policy rationale: “absent a meaningful definiteness check ... patent

applicants face powerful incentives to inject ambiguity into their claims.” Id.

       Balancing these competing interests, the Supreme Court held that “[t]o determine the proper

office of the definiteness command, ... we read § 112, ¶ 2 to require that a patent's claims, viewed in

light of the specification and prosecution history, inform those skilled in the art about the scope of

the invention with reasonable certainty.” Id. (emphasis added). “The standard adopted” by the

Supreme Court “mandates clarity, while recognizing that absolute precision is unattainable.” Id. at

2129. It also accords with opinions of the Court stating that “the certainty which the law requires in

patents is not greater than is reasonable, having regard to their subject-

matter.” Id. (quoting Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 270 (1916) (emphasis

added)).

       “In the face of an allegation of indefiniteness, general principles of claim construction

apply.” Enzo Biochem, Inc. v. Applera Corp., 599 F.3d 1325, 1332 (Fed.Cir.2010) (internal

quotation marks and citation omitted). “In that regard, claim construction involves consideration of


                                                    9
primarily the intrinsic evidence, viz., the claim language, the specification, and the prosecution

history.” Id.

         PHS contends that the temperature range limitations of the ’902 and ’999 Patents’ claims

 are neither particular nor distinct because the claims include an inherent term of degree –

 “about” – that makes it impossible for a PHOSITA to determine the scope of the claimed

 temperature range with a reasonable certainty. PHS argues that neither the claims nor the more

 detailed specifications provide an approximation, standard, or method for measuring the degree

 of “about” for a temperature value so a PHOSITA would not know with a reasonable certainty

 whether any specific temperature outside the stated range (such as 53.8° C, 52.9° C or 51° C)

 would be “about 54° C,” as recited in the claims.

        Terms of degree often pose definiteness concerns because they are inherently vague and,

while these terms have common meaning, they arguably take on a technical meaning within the

context of the patent. However, “[t]here is no blanket prohibition on terms of degree. See Interval

Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1374 (Fed. Cir. 2014); see Biosig Instruments, Inc. v.

Nautilus, Inc., 783 F.3d 1374, 1378 (Fed.Cir.2015) (“We do not understand the Supreme Court to

have implied in [Nautilus], and we do not hold today, that terms of degree are inherently indefinite).

“Claim language employing terms of degree has long been found definite where it provided enough

certainty to one of skill in the art when read in the context of the invention.” Id. (quotations omitted).

In addition, “[t]he degree of precision necessary for adequate claims is a function of the nature of the

subject matter.” Id. at 1382. Thus, in determining whether a term of degree makes a claim term

indefinite (thus invalidating the patent as to that claim term and all the other claims that depend on

it), “the court must determine whether the patent provides some standard for measuring that degree”




                                                    10
to provide enough certainty to a PHOSITA as to the scope of the claim. See Biosig Instruments, 783

F.3d at 1378.

       PHS argues that “nothing in the specification or file histories of the ’902 and ’999 Patents

provide any indication of whether temperatures that are close to, but not within, the specifically

claimed temperature ranges satisfy the claim language. In response, Larada argues that it would be

improper to rewrite the claims to omit the word “about” because claims should be “interpreted with

an eye toward giving effect to all terms in the claim”), see Bicon, Inc. v. Straumann Co., 441 F.3d

945, 950 (Fed. Cir. 2006). Also, Larada asserts that the term “about” “commonly appears in patent

claims … and district courts typically construe ‘about’ to have its plain and ordinary meaning, find

construction unnecessary, or construe it to mean ‘approximately.’”1

       While there is no specific guidance in the specifications concerning how to measure the

acceptable variation from the stated temperature range permitted by the term “about” – that is, there

is no mathematical formula which can be applied – the Court will strike the balance suggested by the

Supreme Court in favor of holding that the inclusion of the term “about” does not render the Patents

indefinite and thus invalid. However, the Court will construe the term “about” to mean “within one

degree of,” which is an alternate construction suggested by Larada during oral argument.

       The prosecution history of the Patents as well as information in the specifications related to

the variance for the range of air velocities disclosed in the Patents counsels in favor of this

conclusion. During the prosecution of the Patents, the patent examiner rejected Larada’s initial

proposed patent claims – which included a broader range of temperatures from 50° C to 100° C – as

unpatentable because of an earlier patent, U.S. 5,261,427, to Dolev (the “Dolev” patent). The patent

1
 The parties have each cited to cases in which “about” has either been found to be definite or
indefinite on the particular facts of those cases, although it is fair to say that Larada has cited to more
authority in support of its position. However, because the Court’s inquiry must be focused on both
the specific facts of the patents at issue and the nature of the invention reflected in the patents, the
Court does not find any of the cited authority to be controlling or highly instructive.
                                                    11
examiner, over Larada’s objections, found that Dolev already disclosed the invention of using a

combination of heated air, air velocity and time to eradicate lice thus making Larada’s proposed

patents unpatentable “specially in light of the lack of any disclosed criticality for a special

relationship between the ranges of time, temperature, and airflow as evidenced by the large values

disclosed.” July 17, 2009 PTO office action. Later, in a telephone conference between Larada and

the patent examiner on December 15, 2009, the patent examiner again reiterated her conclusion that

Larada’s “extremely large ranges” for time, temperature and airflow were problematic and

suggested, “that the focus of the claims be shifted from the application of the heated air to airflow

with narrower airflow ranges as it seems from discussion that the invention is aimed at low heat and

high airflow.” In response to these discussions, Larada amended its proposed patent claims on

January 18, 2010 “as suggested by the Examiner during the interview … to recite a more specific

combination of heat and airflow ranges.”

       There are several conclusions that may be drawn from this history. First, there is no question

that Larada intended to significantly narrow its claims by the final amendments that it made to obtain

the patent. Indeed, in making the amendments to the temperature ranges, Larada said that the

amendments were presented “without prejudice to the reintroduction of the previous claims, or other

broader claims, in a subsequent application.” Therefore, Larada should not be permitted to use the

“about” claim term to recapture the broad ranges which it disclaimed in the patent office. Second,

while the patent examiner clearly believed that the ranges for temperature, airflow and time needed

to be narrowed, there is no evidence that the examiner believed that patentability should depend on

small differences in these ranges. In other words, the prosecution history does not suggest that a

range of 54°C to 65°C would be acceptable, but a similar 11 degree range of 53°C to 64° C or even a

slightly broader range of 54°C to 66°C would not have been patentable over Dolev. So, the Court

does not find, as PHS contends, that Larada “disclaimed” 50°C to 54°C and 66°C to 100°C. Rather,
                                                    12
it is more accurate to conclude that Larada disclaimed “about” a 50°C temperature range for “about”

a 11°C range, but did not disclaim any particular temperature values above and below those stated in

the patent claims.

       Further, the patent examiner did not raise any issue with the inclusion of “about” in any of

the proposed ranges, even though that term appeared in the proposed claims throughout the patenting

process. Finally, the patent examiner recognized, as would a PHOSITA, that none of the ranges for

heat, airflow or time would be independently determinative. Rather, the effective combination of the

elements of airflow, temperature and time would be infinitely variable, with more airflow allowing

for lower heat, for example. Again, this suggests that relatively small changes within any particular

range would not be considered critical by a PHOSITA, who could thus determine that “about” would

likely encompass only small differences from the stated temperature range.

        The specification of the ‘902 Patent similarly suggests the magnitude of the small changes

 to the suggested ranges that would be within the ambit of the “about” term of degree. In the

 context of discussing different methods of airflow measurements, the specification discloses a

 variance of +/- 5%. While this variance is unrelated in the literal sense to temperature, it would

 give a PHOSITA some standard to understand the small degree of variation that was considered

 acceptable in another of the elements being combined in the invention. Applying this amount of

 +/- 5% to the 11°C range of temperature values suggests a variance of +/- .055°C. However,

 neither the patent specifications nor the prosecution history suggests that “about” should be

 construed to involve fractions of degrees or temperatures more specific than whole degrees.

 During oral argument Larada’s counsel stated that because of the patents’ use of whole degrees,

 “within one degree” of the stated temperature ranges would be “about” / “extremely close to” the

 values in the claims and that Larada did not object to construing “about” in that manner.


                                                  13
        Therefore, a PHOSITA would be able to, with reasonable certainty (but not the

mathematical precision requested by the Defendants), determine that a particular temperature is

“about” the stated temperature range in the ‘902 and ‘999 Patents if it is “within one degree” of
54°C to 65°C. Thus, PHS has not established that this claim term is “indefinite” by “clear and

convincing” evidence, and the Court construes the claim term to mean:

        “heating a volume of air to a temperature within one degree of the range of 54° C to

65° C to form heated air within one degree of the temperature range from 54° C to 65° C”


TERM 2:

         TERM (Patent:       LARADA’S PROPOSED              PHS’S PROPOSED
         claims)             CONSTRUCTION                   CONSTRUCTION



        “an airflow of       Plain and Ordinary             Indefinite
   2    from about 25        Meaning
        cfm to about 125                                    If not indefinite, then the plain and
        cfm” (’902: 1-                                      ordinary meaning of this claim term
        12, 14-28; ’999:                                    is: “an airflow from 25 cfm [20 cfm
        13)                                                 or 50 cfm] to 125 cfm +/- 5 cfm”

        “airflow is from
        about 50 cfm to
        about 125 cfm”
        (’902: 16, 22)

        “an airflow of
        from about 20
        cfm to about 125
        cfm” (’999: 20)


       The construction of the second set of disputed terms also involves the issue of

“indefiniteness,” but this time in the context of the ranges of “airflow” rather than temperature.

PHS challenges the definiteness of the airflow range for two reasons. The first reason is a similar

challenge to the “about” term of degree discussed above; however, with respect to this term PHS
suggests that the term can be construed to use the +/- 5cfm range mentioned in the specification

                                                  14
(discussed above) to avoid the claim term being indefinite.

        The second, different reason offered by PHS for why the airflow ranges are indefinite is its

argument that the patents allegedly do not convey with reasonable certainty how to measure
airflow. See Teva Pharms. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335, 1341 (Fed. Cir. 2015)

(holding claim indefinite where there were three different ways to measure molecular weight

yielding different results and the patent and prosecution history did not show which measure to

use); see also Dow Chem. Co. v. Nova Chems. Corp. (Can.), 803 F.3d 620, 630 (Fed. Cir. 2015)

(“The patent and prosecution history must disclose a single known approach or establish that,
where multiple known approaches exist, a person having ordinary skill in the art would know

which approach to select).”

       Specifically, PHS alleges that the patents discuss different methods mentioned for measuring

airflow (pitot tube, bulk volumetric and Bernoulli Flow Meter) which give different airflow values

and the patents do not endorse a particular method; therefore, a PHOSITA would not know whether

a particular airflow is within the ranges described in the patents if different methods of measurement

might put an airflow both inside and outside the patented range.

       In response, Larada argues that the patents do in fact endorse a particular method of airflow

measurement – the bulk volumetric method – and thus are not indefinite. According to Larada,


       “Defendants ignore the specification’s clear teaching that of the four types of
       airflow measurement considered, the inventor relied on the ‘Bulk Volumetric Method.’ See
       ’902 Patent at 2:64-3:20; 11:64-12:59; 12:61-13:14; and 13:54-57, Examples 1-5, and Table
       1. … Indeed, the specification makes clear that of the four types of measurements considered,
       one (“pitot tube” measurement) was inaccurate, one (manufacturer’s self-reported
       information) was untrustworthy, and a third (“Bernoulli’s Thin Plate Orifice Flow-meter”)
       could not be used in all situations. This leaves only the bulk volumetric measurements as the
       method the inventors relied on.


The Court agrees with Larada that the Patents provide sufficient guidance to a PHOSITA to

determine that the bulk volumetric method is preferable and would be the appropriate measuring


                                                  15
standard for the airflow ranges in the Patents. See ‘902 Patent at 11:51-53 (“It is believed that such

volumetric measurements may provide a more accurate description of reported airflow range

values”); ‘902 Patent at 13:52-53 (“the Bulk Volumetric method is simple and greatly reduces both

experimental and calculational error.”). 2

        At oral argument, PHS argued that while the ‘902 Patent expresses a preference for

“volumetric” measurements, the examples given for volumetric measurements were “non-limiting”

and that the “Bernoulli flow meter” is also a “volumetric” measurement so merely expressing a

preference for “volumetric” measurements does not make the ‘902 Patent sufficiently definite. First,

the ‘902 Patent clearly expresses a preference for the Bulk Volumetric method in the specifications;

the fact that other volumetric measurements might be used that approximate that measurement

method does not make the patent indefinite. See CCS Fitness, 288 F.3d at 1366 (the patentee need

not “describe in the specification every conceivable and possible future embodiment of his

invention.”). Second, it is not clear from the specifications whether or not the “Bernoulli flow

meter” is also a “volumetric” measurement and neither party presented evidence to clarify the issue.

However, the specification does state that the Bernoulli flow meter was “used to validate the data

derived from the Bulk Volumetric method” and that “the two methods utilize different principles,”

see ‘902 Patent at 13:54-58. Thus, the reference to the Bernoulli flow meter appears to be only a

secondary and different method that approximated the preferred Bulk Volumetric method rather than

an equal substitute for it.

        The point of the definiteness inquiry is to determine if a PHOSITA would be able to know,

with reasonable certainty, whether a particular airflow velocity is within or outside the claims of the


2
 Given these statements of preference for volumetric measurements in the patents, Larada could not
in any event credibly contend that an airflow value that is outside the range for infringement under
the bulk volumetric measurement method is within the range under a different method so that the
patent is infringed.
                                                   16
patent. The Court finds that reading the preference for the Bulk Volumetric method stated in the

specifications, a PHOSITA would be able to know with reasonable certainty that if a given airflow

velocity is within the range of the values in the patent measured by the Bulk Volumetric method or

by another method that is within +/- 5 cfm or 5% of the Bulk Volumetric method then the airflow is

within the claim language in dispute. This is sufficiently definite to avoid PHS’s argument that the

language is “indefinite.”

        Accordingly, the Court finds that the airflow range terms are not indefinite and that the Court

can construe these patent terms in light of the specifications which, as acknowledged by PHS,

provide a standard +/- 5 cfm (~ 5%) for measuring the degree of the term “about” with respect to

airflow measurements. Thus, these claim terms are construed to mean:

         “an airflow from 25 cfm [20 cfm or 50 cfm] to 125 cfm +/- 5 cfm (~ 5%)”


        (2)       U.S. Patent No. 8,475,510 (’510 Patent)

TERM 3 (referenced as Term 5 in the parties’ briefing) 3:

          TERM (Patent:        LARADA’S PROPOSED               PHS’S PROPOSED
          claims)              CONSTRUCTION                    CONSTRUCTION



          “disposable” or      Plain and Ordinary              discarded after one use
    3     “disposing”          Meaning
          (claims 1-4, 6-
          11, 17-20)



        With respect to this claim term, the parties dispute the necessity of further construing the

terms “disposable” and “disposing.” Larada argues that the terms have a common meaning that does


3
 Following their briefing, the parties reached an agreement on several claim terms that had been
disputed. This Order will number the disputed terms consecutively to avoid confusion but note the
earlier disputed claim term numbers used by the parties in their briefing.
                                                    17
not limit “disposable” items to a single use (for example a disposable razor). PHS contends that the

patent distinguishes between multi-use and single use applications and therefore it is necessary for

the Court to make clear that “disposable” in the context of the patent refers only to the single use

application, in part because someone reading the patent might be confused by other common

meanings of the term “disposable” as suggested by Larada.

       Based on the governing specification, the Court finds that PHS has the better argument on

this term and that some clarification needs to be made to avoid the construction of “disposable” as

permitting multiple uses when the patent intends to refer to only a single use. However, the Court’s

construction should not undermine the embodiment disclosed in the specifications in which an

applicator has a detachable or removable portion that could either be cleaned for re-use or disposed

after a single use. Therefore, for the reasons discussed below, the Court will construe “disposable”

as “intended to be discarded after a single use” and construe “disposing” or “disposed of” to mean

“throw[n] away or discard[ed].”

        In claim construction, the specification is “the single best guide to the meaning of a

disputed term” and “[u]sually dispositive,” Phillips, 415 F.3d at 1315. See Retractable Techs., Inc.

v. Becton, Dickinson and Company, 653 F.3d 1296, 1305 (Fed. Cir. 2011) (“claim construction

process entails more than viewing the claim language in isolation . . . [it] must always be read in

view of the written description . . . we strive to capture the scope of the actual invention, rather than

. . . allow the claim language to become divorced from what the specification conveys is the

invention.”).

        The ’510 Patent’s specification distinguishes between a multi-use applicator tip

embodiment and a single-use applicator tip embodiment:

       In embodiments having a disposable portion, the disposable portion of the applicator
       (or the entire applicator) may be removed from the blower and discarded. A new

                                                   18
      applicator may then be used in a subsequent treatment session on a new patient. ’510
      Patent, 2:10-14 (emphasis added).

      One or both of the base and the tip may be disposable. Disposability of at least a portion
      of the device that is to come in closest contact to a patient's skin may be desirable to
      avoid spreading disease, infestations, human tissue, and/or ectoparasite remnants from
      one patient to the next. For example, in embodiments in which the tip is removable
      from the base, the tip may be disposable and configured for a single treatment
      session, whereas the base may be reused in multiple treatment sessions. Id., 3:48-56
      (emphasis added).

      In some embodiments, the applicator may be configured to deter a user from using at
      least a portion of the applicator for more than one treatment session or may be
      configured to provide an indication that the applicator (or a disposable portion of the
      applicator) has already been used in a treatment session. Id., 3:56-61 (emphasis added).

      As set forth above [after going through all the ways to discourage more than one use], in
      some embodiments, the device may be configured as a two-piece design integrating a
      disposable tip. Alternatively, a one-piece re-usable design may be provided. In the
      latter embodiments, the piece may be cleaned and/or disinfected between uses. As
      still another alternative, a one-piece disposable design may be provided. Id., 5:7-12
      (emphasis added).

      In other embodiments, it may be preferred to embody the main design features in a
      single, essentially unibody component. Such a design can provide good durability, for
      example. A one-piece design may also have good potential to be cleaned and re-used if
      that is desired, thereby offering the possibility of reduced cost when considered on a
      per-treatment basis and compared to a two-piece design with
      a disposable tip. Id., 5:43-50 (emphasis added).


See Baran v. Med.Device Techs., Inc., 616 F.3d 1309, 1316 (Fed. Cir. 2010). In Baran, the

specification described both a multi-use component and, alternatively, a single-use component. Id.

at 1312. The Court held that claims using terms from the specification describing the multi-use

embodiment excluded the single-use embodiment. See id. at 1315 (“[t]he patentee used the term

‘detachably’ in the specification to draw a direct contrast between the removable components of

the reusable embodiment and the adhesively bonded components of the single-use embodiment.”)

       In response, Larada relies on the use of “may” language in the specifications referring to

applicators that “may be disposable.” However, the use of “may” in this context appears more

                                                19
accurately to distinguish between multi-use (i.e. non-disposable) and single-use (disposable)

applications. Also, Larada relies on the following portion of the specification, which it argues

specifically allows for the reuse or disposal of an applicator tip:

       [a]n embodiment of an applicator having a detachable or removable portion
       could be used by removing the detachable portion of the applicator for cleaning
       and re-use. Alternatively, the detachable applicator tip could be disposed of
       properly as a single-use component.

See ’510 patent at column 5, lines 28-32 (emphasis added).

       However, this part of the specification does not support Larada’s request for no construction

of the “disposable” terms. Rather, it simply discloses an alternative embodiment in which an

applicator tip can either be cleaned or thrown away. Significantly, the word “disposable” is not used

in this description, which instead uses the words “detachable or removable” to describe the portion

of the applicator than may be cleaned or thrown away. In other words, it might be “disposable”

(intended to be thrown away after one use) or it might be cleaned and re-used. Thus, the construction

of disposable as “intended to be discarded after a single use” is not inconsistent with this portion of

the specification.

        Finally, as noted above, Larada’s reference to the common meaning associated with

disposable razors and toothbrushes only emphasizes in the Court’s mind the need for construction

of the term “disposable.” Disposable razors are not fully analogous to the invention at issue. In the

context of the specification, the reason the portion of the applicator that touches the scalp might

need to be disposable is to prevent cross-contamination and “avoid spreading disease, infestations,

human tissue, and/or ectoparasite remnants from one patient to the next.” ’510 Patent, 3:49-52. In

contrast, disposable razors and toothbrushes are not designed for use across multiple people,

making the risk of spreading disease and contaminated human tissue low. More analogous to these

circumstances is a disposable syringe that is intended only to be used once (but could be

                                                   20
improperly used multiple times). Therefore, the alternate common use of the term “disposable” to

apply to “multiple but limited use” (such as with a plastic razor) counsels in favor of clarifying the

term so that it is properly understood in the context of the ‘510 Patent.

       Thus, “disposable” is construed to mean “intended to be discarded after a single use”

and “disposing” or “disposed of” are construed to mean “throw[n] away or discard[ed].”

TERM 4 (referenced as Term 7 in the parties’ briefing):

         TERM (Patent:            LARADA’S PROPOSED            PHS’S PROPOSED
         claims)                  CONSTRUCTION                 CONSTRUCTION



         “wherein the             Plain and Ordinary           Indefinite
   4     second                   Meaning
         applicator is
         configured for
         delivering
         airflow to a
         treatment site on
         the animal”
         (claims 1-4, 6-
         11)

       PHS argues that disputed claim term 4 is also “indefinite,” but asserts a reason different than

discussed above in connection with either the temperature or airflow terms of the ‘902 Patent. PHS

contends that this term is indefinite because it “lacks an antecedent basis.” Specifically, PHS

contends that the term “a treatment site” does not have a clear meaning in this claim because it is

allegedly used “inconsistently” elsewhere in the patent. The Court disagrees with PHS’ argument

and finds that a PHOSITA could understand with reasonable certainty the plain meaning of this term

in the context of these claims.

       In relevant part, claim 1 of the ‘510 Patent reads as follows:

       A method for treating an animal having a lice infestation to substantially eliminate both
       lice and lice eggs from the animal, the method comprising:

                                                       21
       obtaining an applicator . . . wherein the applicator is configured for delivering
       heated airflow to a treatment site on the animal;
                                                    ...
       delivering a heated airflow through the applicator to the treatment site to substantially
       eliminate the lice and lice eggs from the treatment site;

       moving the applicator to a second treatment site;

       delivering a heated airflow through the applicator to the second treatment site to substantially
       eliminate the lice and lice eggs from the second treatment site;
                                             *      *        *
       connecting a second applicator to the heated airflow source, wherein the second applicator is
       configured for delivering airflow to a treatment site on the animal.

See ’510 Patent, Claim 1.

       PHS’ argument is that Claim 1 is indefinite because it is allegedly unclear what “treatment

site” is referenced by the claim language related to “the second applicator.” PHS’ theory is that it is

unclear whether the “second applicator” claim language refers to three different “treatment sites,”

with the first applicator delivering airflow to two of them (“a treatment site”, “a second treatment

site”) and the second applicator delivers airflow to a third, different “treatment site,” or whether the

claim refers to two “treatment sites” with the first applicator delivering airflow to two of them (“a

treatment site”, “a second treatment site”) and the second applicator also delivering airflow to one

of those same treatment sites (“a treatment site” or “a second treatment site”). Thus, PHS’

argument is that the claim’s reference to the “second applicator” being “configured for delivering

airflow to a treatment site” is indefinite because, allegedly, it creates confusion as to whether the

second applicator delivers heated air to “the same ‘treatment site’ or some other additional

treatment site.”

       Larada argues in response that PHS’ argument ignores that when the claims refer to the first

and second applicators being configured for “a treatment site” that is not a reference to an act of

treating but to how the applicator is configured. See ’510 Patent, claims 1-4 & 6-11. Therefore, the

                                                   22
claimed applicators are not configured for treating a particular site (even though once they are used

on treatment sites, the “first” and “second” sites are of course specific sites). Larada concludes that

it is clear that the second applicator is simply being configured for any site that has not already

been treated (in other words, the cycle restarts with a “second” applicator after the disposable

portion of the “first” applicator has been discarded).

       Again, the critical inquiry is whether PHS has presented clear and convincing evidence that

a PHOSITA would not be able to determine the steps of the invention claimed in the patent. The

Court finds that a PHOSITA would be able with reasonable certainty to understand the patent steps

in claim one of the ‘510 Patent so this claim language is not indefinite.

       Specifically, claim one of the ‘510 Patent says that the method requires, “repeating the

delivering and moving steps until substantially all the lice and lice eggs have been eliminated [from

the first and second treatment sites]” ‘510 Patent at 10:28-29. Therefore, a PHOSITA would

reasonably understand that there would be no need to return to either the “first” or “second”

finished treatment sites, but instead would attach a different disposable portion to the applicator

and go to a different site. And, if there was a reason to return to the earlier sites with a second

applicator then that would still not mean that the patent was “indefinite.” Accordingly, the Court

finds that disputed claim term 4 is not indefinite and need not be construed beyond its plain and

ordinary meaning.

TERMS 5 and 6 (referenced as Terms 8 and 9 in the parties’ briefing):

         TERM (Patent:        LARADA’S PROPOSED               PHS’S PROPOSED
         claims)              CONSTRUCTION                    CONSTRUCTION




                                                  23
         “the applicator       Plain and Ordinary             the applicator tip delivers all airflow
   5     tip delivers          Meaning                        to one, and only one, side of the
         substantially all                                    applicator
         of the airflow to
         a single side of
         the applicator”
         (claim 6)




         “the airflow is       Plain and Ordinary             the airflow is delivered laterally to
   6
         delivered             Meaning                        only one side of the applicator such
         laterally of the                                     that the treatment site extends from
         applicator such                                      the applicator to one, and only one,
         that the treatment                                   side of the applicator
         site extends from
         the applicator to
         only one side of
         the applicator”
         (claims 12-20)



       The parties have addressed Terms 5 and 6 together so the Court will do the same. PHS’

proposed construction of these terms differs from Larada’s in two respects. First, PHS wants to

remove the word “substantially” from Term 5. Second, PHS wants to add the words “and only one”

to the terms, which it argues “clarifies” their meaning.

       The asserted basis for PHS’s proposed changes is that Terms 5 and 6 should be limited

because of arguments Larada made during patent prosecution to obtain the ’510 Patent. Prosecution

disclaimer “preclude[s] patentees from recapturing through claim interpretation specific meanings

disclaimed during prosecution.” Omega Eng’g, Inc. v. Raytek Corp., 334 F.3d 1314, 1323 (Fed. Cir.

2003). When a “patentee has unequivocally disavowed a certain meaning to obtain his patent, the

doctrine of prosecution disclaimer attaches and narrows the ordinary meaning of the claim congruent

with the scope of the surrender.” Id. at 1324. For example, limiting the scope of a claim to overcome

a prior art rejection results in “narrow[ing] the meaning of the claim consistent with the scope of the

                                                    24
claim surrendered.” Biogen Idec, Inc. v. GlaxoSmithKline LLC, 713 F.3d 1090, 1095 (Fed. Cir.

2013). Such disclaimer can occur through amendment or argument. Standard Oil Co. v. Am.

Cyanamid Co., 774 F.2d 448, 452 (Fed. Cir. 1985).

       However, for “prosecution disclaimer” to apply to the construction of a claim, the arguments

made in the patent office must rise to the level of a “clear and unmistakable disclaimer” or an

“unequivocal disavowal” of claim scope. See Phillips, 415 F.3d at 1316-1317. See also Tech. Props.

Ltd. V. Huawei Techs. Co., 849 F.3d 1349, 1357-58 (Fed. Cir. 2017) (“The doctrine does not apply

unless the disclaimer is both clear and unmistakable to one of ordinary skill in the art. . . . If the

challenged statements are ambiguous or amenable to multiple reasonable interpretations, prosecution

disclaimer is not established.” (internal quotation marks omitted)).

       PHS contends that Larada disclaimed being able to use “substantially” with respect to the

delivery of airflow to “a single side of the applicator tip” when it argued that the claims in the ‘510

Patent could be patented over an earlier patent to Clayton (App. No. 11/133,067), which describes

directing airflow in two directions—downward and laterally—from the applicator. See February 23

Office Action and Response, Doc. No. 26-4. To overcome the patent examiner’s initial rejection,

Larada argued “Clayton does not disclose or suggest directing airflow laterally of the applicator such

that the treatment site extends from the applicator to only one side of the applicator” because in

Clayton “airflow is directed downward from the applicator through opening 70 and simultaneously

in the direction of arrow 72 through the top half of comb structure 68” rather than “laterally to only

one side of the applicator as recited in claim 13.” February 23 Office Action and Response, Doc. No.

26-4 at p. 27) (emphasis added).

       However, Larada also cited to the specification of the ’510 Patent which explains:

          . . . the airflow may be generally directed in a particular direction (two-
          dimensionally; e.g., when viewing the applicator in a plan view above the

                                                     25
         treatment site, the airflow substantially extends in only one of four primary
         directions, each of which is either orthogonal or opposite from the other three).
         In some such embodiments, the airflow may be delivered laterally of the
         applicator (when viewed from overhead the applicator on the treatment site) such
         that the treatment site extends from the applicator to only one side of the
         applicator

’510 Patent, 2:8-17 (emphasis added). Therefore, while Larada did argue to the patent office that

the ‘510 Patent’s claims were directed to delivering air in only one direction, it did not go as far as

PHS contends; instead, it limited its disclaimer by including the word “substantially” in its

argument as it does in its claim language. Accordingly, the Court finds that Larada did not “clearly

and unmistakably” disavow “substantially,” as would be required for prosecution disclaimer.
        PHS’s other request – to add “and only one” to the claim terms – need be only briefly

addressed. With respect to Term 5, adding this language would be inconsistent with the claim term

“substantially,” which is properly included as discussed above. And, with respect to Term 6, the

language “only” is clear on its own and does not require any “clarification.”

        Therefore, the Court finds that Terms 5 and 6 should be given their “plain and ordinary”

meaning and need not be further construed.

TERM 7 (referenced as Term 10 in the parties’ briefing):

          TERM (Patent:       LARADA’S PROPOSED               PHS’S PROPOSED
          claims)             CONSTRUCTION                    CONSTRUCTION



         “wherein the         Plain and Ordinary              Indefinite
   10    ports are            Meaning
         positioned on the
         fingers along
         substantially
         only one side of
         the fingers”
         (’510: 12-20)




                                                   26
         “the second
         treatment site
         extends from the
         applicator to
         substantially
         only one side of
         the applicator”
         (claims 12-20)


       The parties’ final disputed claim term again raises the issue of “indefiniteness.” Specifically,

PHS contends that the language “along substantially only one side” is indefinite because taken

literally “substantially only” is inherently contradictory because something cannot be simultaneously

“only” (“solely”) and “substantially” (“largely but not wholly”). Thus, PHS argues, resolving the

alleged contradiction requires rendering either the word “substantially” or “only” superfluous, which

“. . . render[s] the scope of the patent ambiguous, leaving examiners and the public to guess about

which claim language the drafter deems necessary to his claimed invention and which language is [a]

merely superfluous, non-limiting elaboration.” Bicon, Inc., 441 F.3d at 950.

       While a claim term is indefinite when it “is open to multiple interpretations reflecting

markedly different understandings of the patent’s scope,” Nautilus, 134 S. Ct. at 2131, the relevant

test, as discussed above, is whether the term “substantially only one side” is so ambiguous that it

fails to “inform those skilled in the art about the scope of the invention with reasonable certainty.”

Id. at 2129. At this stage of the proceedings, and giving meaning to the standard of proving

invalidity by “clear and convincing evidence,” the Court finds that a PHOSITA would be able with

reasonable certainty to interpret the “substantially only” claim language to mean that the ports are

positioned largely but not entirely on one side of the applicator’s fingers and that the treatment site is

similarly largely but not entirely on one side of the applicator.

       While an absolute literal meaning of “substantially only” might be contradictory, a

PHOSITA (who will be an engineer or entomologist but not likely a linguist), would read the claim
                                                    27
language “only” as merely emphasizing that the positioning of the ports relative to the fingers and

the direction of the treatment site is to be on a single side of the applicator, with some flexibility in

accordance with the word “substantially.”4 Read fairly in this manner, both the words “substantially”

and “only” would have some meaning, even if the word “only” might have been omitted without

significantly changing the ultimate practical effect of the claim language.

       Therefore, the Court finds that disputed claim term 7 is not indefinite and there is no need to

construe this term beyond its “plain and ordinary” meaning.




                                                         Signed: August 26, 2019




4
 Indeed, PHS suggested in connection with Terms 5 and 6 that the Court construe those terms to add
“and only one” as a “clarification” of the “one side” language.
                                                    28
